TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00536-CR


                            Stevie Dwayne Williams, Jr., Appellant

                                                v.

                                  The State of Texas, Appellee




                FROM THE 428TH DISTRICT COURT OF HAYS COUNTY
      NO. CR-18-1091-D, THE HONORABLE WILLIAM R. HENRY, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due March 10, 2022. On counsel’s

motions, the time for filing was extended to June 10, 2022. Appellant’s counsel has now filed a

fourth motion, requesting that the Court extend the time for filing appellant’s brief. We grant the

motion for extension of time and order appellant to file a brief no later than July 5, 2022. No

further extension of time will be granted and failure to comply with this order will result in the

referral of this case to the trial court for a hearing under Rule 38.8(b) of the Texas Rules of

Appellate Procedure.

               It is ordered on July 1, 2022.



Before Chief Justice Byrne, Justices Triana and Smith

Do Not Publish